Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,171,464 B2 to Ketan et al. and assigned to Apple™ has an effective filing date of 6-10-2012. This is prior to the 4-19-17 filing date and in further in view of U.S. Patent No.: 9,501,058 B1 to Mariet et al. that was filed in 2013.

    PNG
    media_image1.png
    621
    873
    media_image1.png
    Greyscale

1. (Currently Amended) An autonomous driving system mounted on a vehicle, comprising:” (see col. 6, lines 1-10 where the vehicle can be driven manually or in an autonomous driving mode)
Ketan discloses “a processor programmed to: ( see claim 17 and FIG. 17b where the servers 1204 provide route data to the network interface via the internet 1206 and the mobile device provides elements to render the map section; see also claim 1 where for each juncture of a road a determination is made to provide the GPS data from the route client (mobile device) and without receiving the data from the remote server) 

 acquire necessary information that is necessary for calculating a target path; (see claims 1 -9 where the route is determined to be possibly formulated at a route client and then the route server will exclude sending a route to the mobile device; alternatively if there is a route data that is determined not to be producible at the mobile client; then the route data is sent to the route client from the remote server; see claims 18-25) 
determine the target path based on the necessary information; and(see claims 1 -9 where the route is determined to be possibly formulated at a route client and then the route server will exclude sending a route to the mobile device; alternatively if there is a route data that is determined not to be producible at the mobile client; then the route data is sent to the route client from the remote server; see claims 18-25) 
Ketan is silent but Mariet teaches “ control at least one actuator to perform vehicle travel control that controls travel of the vehicle so as to follow the target path, wherein”  (see Fig 1 where the vehicle control system controls that actuator of a braking and a steering and an acceleration and a navigation system in blocks 180-186 and in FIG. 18 where the vehicle 112 follows the target path 116 to avoid an object 113b and provide an indication; see col 6. Lines 1-50 )
Ketan discloses “the processor is further programmed to determine and update the target path every time the processor acquires the necessary information such that a certain section from  (see claims 18-25) beginning of a new target path overlaps a previous target path”. (see col, 38, line 85 to col. 39, lines 5 where the mapping application can use the local tiles to formulae the route, or can use control 

    PNG
    media_image2.png
    760
    602
    media_image2.png
    Greyscale
     It would have been obvious for one of ordinary skill in the art before the 

2.    (Cancelled)
3.    (Cancelled)

Claims 4-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,171,464 B2 to Ketan et al. and assigned to Apple™ has an effective filing date of 6-10-2012. This is prior to the 4-19-17 filing date and in further in view of U.S. Patent No.: 9,501,058 B1 to Mariet et al. that was filed in 2013 and in view of U.S. Patent Application Pub. No.: US 2019/0011265A1 to Iwata that was filed in 2016.

    PNG
    media_image3.png
    911
    650
    media_image3.png
    Greyscale

 “4.    (Currently Amended) The autonomous driving system according to  claim 1, wherein
a first timing is a timing when the processor acquires the necessary information, (see Fig 8 where the processor includes a route that is not in the server device as block c being in dotted lines from a to G in line 71 and instead is provided with the second route as 72 a time period later) 
a second timing is later than the first timing, and (see Fig 8 where the processor includes a route that is not in the server device as block c being in dotted lines from a to G in line 71 and instead is provided with the second route as 72 a time period later from the server device)
the certain section includes at least a section corresponding to a period from the first timing to the second timing.  (see FIG. 8, block 72 which is provided instead of the abolished road in 71; see FIG. 8-9 where a block 33 indicates that a route is set on a temporary basis for guidance and then a route request is sent to the server device in block s34, then a server can provide the route in blocks s41-s43 and the route can be replaced with the server received recommended route in block  
    PNG
    media_image4.png
    418
    916
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of KETAN with the teachings of IWATA since IWATA teaches that a mobile communication device can request a route from a server device.  However, this road may no longer be in server or the intersection has changed and the server device’s information can be stale.  In this instance, the vehicle is moving and has arrived at a certain point and cannot wait longer and needs a route. Thus a server device may use both information of the mobile device and some information on the server device and then draw a new route 72 using both devices.   This can provide a faster resolution when there is a conflict between the server data and the mobile device data.   See paragraph 1- 11. For example, in FIG. 8, the mobile device requests a route from S to G.  However, the dotted line of C indicates that the road is new and or abolished and not in the server device.  This may be a new road or a closed road or a new constructed intersection.  This is not known to the server.  The server device will then use the information from both computers to provide a new route using a, b and element 72 to G.  This can ensure that some road is taken before the vehicle moves to element x where it is unknown.  See abstract and paragraph 1-11 and 71-75 of Iwata.
Ketan is silent but Iwata teaches “5.    (New) The autonomous driving system according to claim 4, wherein a time from the first timing to the second timing is predetermined.  (see paragraph 71-75 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of KETAN with the teachings of IWATA since IWATA teaches that a mobile communication device can request a route from a server device.  However, this road may no longer be in server or the intersection has changed and the server device’s information can be stale.  In this instance, the vehicle is moving and has arrived at a certain point and cannot wait longer and needs a route. Thus a server device may use both information of the mobile device and some information on the server device and then draw a new route 72 using both devices.   This can provide a faster resolution when there is a conflict between the server data and the mobile device data.   See paragraph 1- 11. For example, in FIG. 8, the mobile device requests a route from S to G.  However, the dotted line of C indicates that the road is new and or abolished and not in the server device.  This may be a new road or a closed road or a new constructed intersection.  This is not known to the server.  The server device will then use the information from both computers to provide a new route using a, b and element 72 to G.  This can ensure that some road is taken before the vehicle moves to element x where it is unknown.  See abstract and paragraph 1-11 and 71-75 of Iwata.

Ketan is silent but Iwata teaches “6.    (New) The autonomous driving system according to claim 4, wherein a time from the first timing to the second timing is predetermined(see paragraph 71 and FIG. 10 where there is a longest time period that is allowed from s to p until a route is received from the server device)  and corresponds to a time required for the processor to calculate the first target path.  (See paragraph 71-75 and 100-107)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of KETAN with the teachings of IWATA since IWATA teaches that a mobile communication device can request a route from a server device.  However, this road may no longer be in server or the intersection has changed and the server device’s information can be stale.  In this instance, the vehicle is moving and has arrived at a certain point and cannot wait longer and needs a route. Thus a server device may use both information of the mobile device and some information on the server device and then draw a new route 72 using both devices.   This can provide a faster resolution when there is a conflict between the server data and the mobile device data.   See paragraph 1- 11. For example, in FIG. 8, the mobile device requests a route from S to G.  However, the dotted line of C indicates that the road is new and or abolished and not in the server device.  This may be a new road or a closed road or a new constructed intersection.  This is not known to the server.  The server device will then use the information from both computers to provide a new route using a, b and element 72 to G.  This can ensure that some road is taken before the vehicle moves to element x where it is unknown.  See abstract and paragraph 1-11 and 71-75 of Iwata.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668